DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 2 of Remarks, filed 11/4/21, with respect to the rejections of claims 1-14 on the grounds of double patenting have been fully considered and are persuasive.  The rejections of claims 1-14 on the grounds of nonstatutory double patenting have been withdrawn. 
Terminal Disclaimer
The terminal disclaimer filed on 11/4/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,623,453 to Doerksen et al. has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The terminal disclaimer filed on 11/4/21 has been reviewed and is accepted; therefore, the rejections of claims 1-14 on the grounds of nonstatutory double patenting have been withdrawn.  Upon a comprehensive updated search, no available prior art is able to teach or fairly suggest, singly or in combination, all features of the configuration defined by independent claim 1.  In particular, none of the prior art discloses or suggests a method for on-line pigging in a tube coil for a furnace in a delayed coking US Pub. 2008/0234868 to Osborne which discloses a control system for performing a global-decoke of a tube furnace comprising a plurality of passes.  The following references are also relevant and reasonably pertinent to the present invention:
US Pat. 3,641,190 to Kivlen et al. discloses a method of cleaning (decoking) process heater tubes. The carbon deposits can be eliminated by reaction with steam and/or air and may be done while the heater is in operation by isolating a heating tube by means of valves for subjecting said pipe to cleaning and the rest of tubes continue with its normal operation, or shutting down the heater and subjecting all tubes to the carbon cleaning process but fail to suggest or disclose to use third and fifth source of pressurized steam for pressurizing part of the system.
US Pat. 5,976,352 to Busson et al. discloses a process of decoking by circulating steam in at least one tube of a reactor. A set of valves V1, V2, V11, V12 is used to alternate the pyrolysis step path and the decoking step path. The reference fail to disclose or suggest to use third and fifth source of pressurized steam for pressurizing part of the system.
US Pat. 6,170,493 to Sivacoe discloses a method of cleaning tubing in an operating heater, in which the tubing has an inlet and an outlet. While the heater is in operation, a pig is run though the tubing from the inlet to the outlet and then returned to the inlet along return tubing, in parallel connection to the heater tubing.
US Pub. 2007/0240739 to Gibson et al.
US Pub. 2007/0034496 to Lah et al.
US Pub. 2005/0138753 to Hufnagel 
US Pub. 2005/0067136 to Soh
	US Pub. 2001/0047811 to Sivacoe
	US Pat. 7,383,779 to Broussard
	US Pat. 6,279,584 to Huffman
	US Pat. 5,440,824 to Ramachandran et al.
	US Pat. 5,388,636 to Peery
	US Pub. 2007/0157949 to Ohler
	US Pub. 2012/0186781 to Dreyer et al.
US Pub. 2012/0024321 to Hays
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711